Citation Nr: 1535119	
Decision Date: 08/17/15    Archive Date: 08/20/15

DOCKET NO.  03-32 125	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Salt Lake City, Utah


THE ISSUES

1.  Whether the reduction for the disability rating for mild multilevel degenerative disc disease (DDD) of the cervical spine from 40 percent to 20 percent, effective September 1, 2013, was proper.  

2.  Entitlement to a rating in excess of 20 percent for multilevel DDD of the cervical spine.  

3.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU), including on an extraschedular basis.  


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, Inc.



ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The Veteran served on active duty from July 1970 to May 1974.  

These matters are before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Salt Lake City, Utah, Regional Office (RO) of the Department of Veterans Affairs (VA).  

In July 2014, the Board remanded claims #1 and #3 as listed on the title page for additional development.  The July 2014 decision included a detailed summarization of the procedural history regarding the claims which will not be repeated here.  The RO, in a September 2014 supplemental statement of the case (SSOC), denied each of the claims as listed on the title page, and the issues have now been returned to the Board for further appellate consideration.  

This appeal was processed using the Veterans Benefits Management System (VBMS).  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.  In addition to the VBMS file, there is a Virtual VA paperless claims file associated with the Veteran's claims.  
The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required on his part.  


REMAND

In an early July 2014 decision, the Board remanded the claims for additional development to include a contemporaneous examination of the Veteran's cervical spine disability.  The requested examination was conducted by a VA physician's assistant on July 29, 2014, but the assistant said that he was unable to address whether additional functional loss resulted during a flare-up or from repetitive use due to pain, weakness, fatigability, or incoordination.  Additional VA records submitted after that evaluation reflect continued treatment for chronic neck and shoulder pain.  Specifically, a VA record in December 2014 shows that the claimant was seen for further evaluation of possible high cervical nerve root block or other injection therapy due to right upper extremity (RUE) weakness and pain.  The Veteran related that the neck pain resulted in associated occipital headaches.  

The Veteran said that his pain was aggravated by any movement of his neck or right arm.  He admitted to associated right arm pain but denied recent numbness, tingling, or weakness.  He was being treated for right glenohumeral adhesive capsulitis with physical therapy and recently had received a corticosteroid injection in his arm which had helped.  He had been seeing a physician for treatment of myofascial pain, fatigue, and headaches, with acupuncture which had provided moderate pain relief.  (His acupuncture treatment is corroborated in the record.)  The examiner noted that the Veteran had undergone extensive workups for myoclonic jerks.  Electroencephalogram (EEG) showed some epileptic activity but did not conclusively explain the Veteran's symptoms.  He was pending an electromyographic (EMG) tremor analysis.  

Neurologic examination revealed 5/5 muscle strength for all myotomes of the bilateral upper extremities.  Muscle stretch reflexes were 2/4 and symmetric bilaterally for the biceps, brachioradialis, and triceps.  Sensation to light touch was intact for all bilateral upper extremity dermatomes.  The examiner noted that the March 2014 magnetic resonance imaging (MRI) report showed relatively mild DDD of the cervical spine.  There were mild to moderate degrees of foraminal narrowing or foraminal stenosis.  The impression was of myofascial pain syndrome secondary to chronic spasm of right levator scapulae and trapezius muscles.  The symptoms "do not appear to be primarily related to an underlying cervical radiculopathy or facet mediated pain."  

The examiner further noted that the Veteran would benefit from continued acupressure and acupuncture.  The Veteran was also advised to contact the clinic upon completion of EMG and tremor analysis for discussion of treatment options.  

Also of record is a March 2015 VA headache examination.  The examiner noted that the Veteran reported increased severity of headaches, and while he experienced nausea, sensitivity to light, and changes in vision, he did not have prostrating attacks due to pain.  The Veteran said that he could not work due to his headache pain and his other "disabilities."  The examiner further noted, however, that while it was unclear as to the exact reason that headaches prevented the Veteran from working, he actually cited his shoulder, neck, and back issues, as well as his right side "shutting down" as the causes of his being unable to function as a counselor.  

The Board notes that a waiver of initial RO consideration of the above mentioned evidence is of record.  

In a February 2015 brief, the Veteran's representative argued that the July 2014 examination report did not adequately discuss functional limitations resulting from the Veteran's neck complaints.  He felt that the treatment evidenced in the claims file since the July 2014 examination showed increased severity of the cervical spine condition.  The representative also argued that the TDIU claim should be referred for extraschedular consideration.  

VA's General Counsel has indicated that when a claimant asserts that the severity of a disability has increased since the most recent rating examination, an additional examination is appropriate.  VAOPGCPREC 11-95 (April 7, 1995); see also Snuffer v. Gober, 10 Vet. App. 400 (1997); Caffrey v. Brown, 6 Vet. App. 377 (1994).  Therefore, the Board finds that an additional VA examination is necessary for the purpose of ascertaining the current severity and manifestations of the Veteran's service-connected cervical spine disability.

Regarding the rating reduction issue, the AOJ should readjudicate this issue and discuss the applicability of and application of whether:  the Veteran's service-connected cervical spine disability demonstrated an actual change in the disability warranting rating reduction; the examination on which the reduction was based was thorough; and any improvement reflects the ability to function under the ordinary conditions of life and work.  Brown v. Brown,  5 Vet. App. 413, 421 (1993).

The Board also believes that the case should be remanded to refer the Veteran's TDIU claim for extraschedular consideration.  

It is the established policy of VA that all veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2014).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2014).  "Substantially gainful employment" is that employment "which is ordinarily followed by the nondisabled to earn their livelihood with earnings common to the particular occupation in the community where the veteran resides."  Moore v. Derwinski, 1 Vet. App. 356, 358 (1991).  "Marginal employment shall not be considered substantially gainful employment."  38 C.F.R. § 4.16(a) (2014).  The Court noted the following standard announced by the United States Eighth Circuit Court of Appeals in Timmerman v. Weinberger, 510 F.2d 439, 442 (8th Cir. 1975):  It is clear that the Claimant need not be a total 'basket case' before the courts find that there is an inability to engage in substantial gainful activity.  The question must be looked at in a practical manner, and mere theoretical ability to engage in substantial gainful employment is not a sufficient basis to deny benefits.  The test is whether a particular job is realistically within the physical and mental capabilities of the Claimant.  Moore, supra, 1 Vet. App. at 359.  

A TDIU may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more.  If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a) (2014).  

Pursuant to 38 C.F.R. § 4.16(b) (2014), when a claimant is unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities, but fails to meet the percentage requirements for eligibility for a total rating set forth in 38 C.F.R. § 4.16(a) (2014), such case shall be submitted for extraschedular consideration in accordance with 38 C.F.R. § 3.321 (2014).  

Review of the record reflects that the Veteran has never met the schedular criteria for a TDIU because at no time has his combined rating been higher than 60 percent.  As noted above, if the schedular criteria are not met, TDIU may still be granted on an extraschedular basis.  See 38 C.F.R. § 4.16(b) (2014).  The rating boards are required to submit to the Director, Compensation and Pension Service, for extraschedular consideration all cases of veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in 38 C.F.R. § 4.16(a) (2014).  See 38 C.F.R. § 4.16(b) (2014).  Here, the Board finds that the claim warrants referral to the Director, Compensation and Pension Service.  Notably, during the March 2015 VA headache examination, the Veteran reported that he was unable to perform his work as a counselor due to headaches and his other disabilities, to include shoulder, neck, and back issues, as well as the "shutting down" of his right side.  The Board finds that referral to the Director, Compensation and Pension Service, for consideration of an extraschedular TDIU is warranted.  38 C.F.R. § 4.16(a),(b) (2014).  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his service-connected cervical spine and headache disabilities.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.  

The AOJ should specifically obtain any outstanding VA medical records dated from March 2015 to the present.  

2.  Thereafter, the AOJ should schedule the Veteran for a VA examination to ascertain the current severity and manifestations of his service-connected multi-level DDD of the cervical spine.  The claims folder should be made available for review by the examiner.  Additionally, all relevant medical records should be made available to the examiner for review, either in the Virtual VA and/or VBMS eFolder, or if the eFolders are not available, then via paper copies.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner should comment on the severity of the Veteran's service-connected cervical spine disability and report all signs and symptoms necessary for rating the disability.  In particular, he or she should provide the range of motion in degrees, indicate whether there is any form of ankylosis, and state the total duration of incapacitating episodes during the past 12 months.  The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability due to those factors.  

The examiner should also identify any and all associated neurologic abnormalities, to include neuropathy.  A complete rationale for any opinion expressed should be provided.  

3.  Refer the claim for entitlement to an extraschedular TDIU to the Director, Compensation and Pension Service.  A copy of the Director's resulting decision on this claim should be included in the claims file.  

4.  After the development requested has been completed, the AOJ should review the resulting reports to ensure that they are in compliance with the directives of this REMAND.  If the reports are deficient in any manner, the AOJ should implement corrective procedures.  

5.  Upon completion of the above requested development and any additional development deemed appropriate, the AOJ should readjudicate the issues as listed on the title page.  All applicable laws and regulations should be addressed.  Regarding the rating reduction issue, the AOJ should discuss, as applicable, whether there was an actual change in the disability; whether the examination upon which the rating reduction was based reflected actual change/improvement in the disability, whether the examination was thorough; and whether the improvement reflects an ability to function under the ordinary conditions of life and work.  The AOJ should consider whether a separate evaluation is warranted for radiculopathy or any other identified neurologic abnormalities.  If any claim remains denied, a supplemental statement of the case should be provided to the Veteran and his representative and they should be afforded an opportunity to respond.  Thereafter, the case should be returned to the Board for further appellate review, if in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).  

